 Case 2:21-cv-00255-JES-NPM Document 1 Filed 03/25/21 Page 1 of 15 PageID 1




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                         FORT MYERS DIVISION

                                   CASE NO.:

DOMINIC SANCHEZ,

      Plaintiff,

v.

MARRA CONSTRUCTION, INC.,
a Florida Corporation,

      Defendant.
_______________________________/

 COMPLAINT AND DEMAND FOR JURY A TRIAL AND DECLARATORY
            AND INJUNCTIVE RELIEF REQUESTED

      Plaintiff, DOMINIC SANCHEZ (“SANCHEZ” or “Plaintiff”), by and

through undersigned counsel, files this Complaint against Defendant, MARRA

CONSTRUCTION, INC., a Florida corporation (“MC” or “Defendant”) and states

as follows:

                            NATURE OF THE SUIT

      1.      This action is brought under the Fair Labor Standards Act (“FLSA”)

and Florida’s Whistleblower Act, at Section 448.102(3), Florida Statutes (“FWA”)

to recover from Defendant unpaid overtime compensation, back pay, front pay,
 Case 2:21-cv-00255-JES-NPM Document 1 Filed 03/25/21 Page 2 of 15 PageID 2




liquidated damages, declaratory relief, reasonable attorneys’ fees and costs,

punitive damages, and any other damages permitted by law.

                   PARTIES, JURISDICTION, AND VENUE

      2.      Plaintiff was an employee who performed Restoration services on

behalf of Defendant in Hendry County, Florida.

      3.      Defendant is a Florida corporation located in Hendry County,

Florida and which at all times relevant, performed work in Hendry County,

Florida.

      4.      Jurisdiction in this Court is proper as the claims are brought

pursuant to the Fair Labor Standards Act, as amended (29 U.S.C. § 201, et seq.,

hereinafter called the “FLSA”) as to the federal claims, and this court has

supplemental jurisdiction over the FWA claims as they arise out of a continuing

series of illegal activities committed by Defendant and involving Plaintiff’s

employment.

      5.      Venue is proper in this Court, as the illegal conduct complained of

and the resultant injury occurred in Hendry County, Florida.

                         FLSA AND FWA COVERAGE

      6.      At all times material hereto, Defendant was, and continues to be an



                                        2
 Case 2:21-cv-00255-JES-NPM Document 1 Filed 03/25/21 Page 3 of 15 PageID 3




“employer” within the meaning of 29 U.S.C. § 203(d).

      7.     At all times material hereto, Plaintiff was an “employee” within the

meaning of the FLSA.

      8.     At all times material hereto, Defendant was Plaintiff’s “employer”

within the meaning of the FLSA.

      9.     At all times material hereto, Defendant was, and continues to be, an

“enterprise engaged in commerce” or in the production of goods for commerce

within the meaning of § 3 (s)(1) of the Act, in that, said enterprise has employees

engaged in commerce or in the production of goods for commerce, or employees

handling, selling, or otherwise working on goods or materials that have been

moved in or produced for commerce by any person.

      10.    Based upon information and belief, the annual and gross revenue of

Defendant was in excess of $500,000.00 per annum during all times relevant.

      11.    At all times material hereto, Defendant had two (2) or more

employees handling, selling, or otherwise working on goods or materials that had

been moved in or produced for commerce, such as food, drinks, and restaurant

equipment.

      12.    At all times material hereto, the work performed by Plaintiff was



                                        3
 Case 2:21-cv-00255-JES-NPM Document 1 Filed 03/25/21 Page 4 of 15 PageID 4




directly essential to the business performed by Defendant in that Defendant could

not operate its business without employees like Plaintiff.

      13.    Defendant, at all times material to this Complaint, employed in

excess of ten (10) or more employees during Plaintiff’s employment, and is a

covered employer as defined by FWA.

                            STATEMENT OF FACTS

      14.    Defendant, MC, operates a construction business.

      15.    Plaintiff worked as a non-exempt laborer for Defendant from

January 01, 2019, until his termination on January 31, 2020.

      15.    Plaintiff performed non-exempt duties for Defendant and was

therefore entitled to be compensated for overtime work.

      16.    At various times material hereto, Plaintiff worked for Defendant in

excess of forty (40) hours within a work week.

      17.    Plaintiff was not exempt from overtime under the FLSA and should

have been paid his full and proper overtime compensation.

      18.    Throughout Plaintiff’s employment, he regularly worked in excess

of forty (40) hours per week but was not paid time-and-a-half for all hours worked

per week in excess of forty (40).



                                         4
 Case 2:21-cv-00255-JES-NPM Document 1 Filed 03/25/21 Page 5 of 15 PageID 5




      19.      Plaintiff had no authority to hire or fire employees of MC.

      20.      Plaintiff had no authority to discipline employees of MC.

      21.      Plaintiff had no authority to determine the schedules to be worked

by any employees of MC, or to change their schedules.

      22.      Plaintiff had no authority to set rates of pay for other employees or

agents of MC.

      23.      Plaintiff had no input into performance reviews of other employees

or agents of MC.

      24.      Plaintiff was always closely monitored by MC’s managers and

supervisors.

      25.      Plaintiff followed procedures established by MC and did exactly as

he was instructed to do.

      26.      Throughout Plaintiff’s employment, Defendant regularly required

Plaintiff to work in excess of forty (40) hours per week.

      27.      From January 2019 until January 2020, Defendant unlawfully paid

Plaintiff a reduced rate of $25.00 per hour for all overtime hours worked.

      28.      Plaintiff regularly worked between forty (40) and fifty (50) or more

hours per workweek for Defendant.



                                          5
 Case 2:21-cv-00255-JES-NPM Document 1 Filed 03/25/21 Page 6 of 15 PageID 6




      29.    Defendant failed to pay Plaintiff full and proper overtime

compensation for all hours worked over forty (40) per week during the relevant

limitations period, which included drive time hours between construction jobs.

      30.    When Plaintiff worked more than forty (40) hours in each work

week, Defendant failed to properly pay him for overtime hours worked.

      31.    At all times relevant, Defendant failed to keep and maintain accurate

records of all hours worked by Plaintiff.

      32.    Throughout his tenure, and specifically in January of 2020, Plaintiff

objected to Owner, Ronald Marra (“Mr. Marra”), about Defendant’s illegal pay

practices and requested to be paid his overtime hours at the appropriate rate.

       33.   Pursuant to the FLSA, Plaintiff’s above-noted objections were

“protected activity.” See 29 U.S.C. § 215(a)(3).

       34.   Additionally, objections to the foregoing illegal pay practices also

constitute protected activity pursuant to Section 448.102(3), Florida Statutes.

       35.   Defendant dismissed Plaintiff’s objections and refused to pay him

the money he is owed.

       36.   In late January of 2020, MC presented Mr. Sanchez with an I.R.S. 1099

Form, despite the fact that he was an hourly-paid employee and not an



                                            6
Case 2:21-cv-00255-JES-NPM Document 1 Filed 03/25/21 Page 7 of 15 PageID 7




independent contractor.

      37.     Shocked that he wasn’t receiving a W-2 Form, Mr. Sanchez

immediately objected to Mr. Marra regarding being misclassified as an

independent contractor.

      38.     In misclassifying Mr. Sanchez, MC violated federal law. See Internal

Revenue Code, 26 U.S.C. § 6651 (1986).

      39.     Later that week, on January 31, 2020, MC informed Mr. Sanchez that

it had terminated his employment, effective immediately.

      40.     Defendant terminated Plaintiff’s employment because Plaintiff

objected to Defendant’s non-payment and/or underpayment of an overtime

premium under the FLSA, and to being misclassified as an independent

contractor.

      41.     Under Florida law, terminating an employee for objecting to a

violation of law, rule, or regulation, or the employee’s reasonable belief that said

conduct violates same, is a violation of the FWA. See Aery v. Wallace Lincoln–

Mercury, LLC, 118 So.3d 904, 916 (Fla. 4th DCA 2013) (To establish a violation of

the Florida Whistleblower law, an employee must establish that: (1) he objected

to or refused to participate in an illegal activity, policy, or practice, or what he



                                         7
Case 2:21-cv-00255-JES-NPM Document 1 Filed 03/25/21 Page 8 of 15 PageID 8




reasonably believed to be illegal; (2) he suffered an adverse employment action;

and (3) the adverse employment action was causally linked to his objection or

refusal). All of the above elements are met here.

      42.      There is an extremely close temporal proximity/nexus between

Plaintiff asserting his objections to Defendant’s illegal pay practices and, and his

termination.

      43.      Plaintiff has been damaged as a result of Defendant’s retaliation and

termination of his employment.

      44.      As a result of Defendant’s unlawful and retaliatory termination of

his employment, Plaintiff has suffered severe financial loss.

      45.      Furthermore, Plaintiff should have been compensated at the rate of

one and one-half times Plaintiff’s regular rate for all hours that Plaintiff worked

in excess of forty (40) hours per week, as required by the FLSA, throughout his

employment.

      46.      Defendant violated Title 29 U.S.C. §207 in that:

               (a) Plaintiff worked in excess of forty (40) hours in one or more

                   workweeks for his period of employment with Defendant.




                                          8
Case 2:21-cv-00255-JES-NPM Document 1 Filed 03/25/21 Page 9 of 15 PageID 9




             (b) No payments or provisions for payment, or insufficient

                payments or provisions for payment, have been made by

                Defendant to properly compensate Plaintiff at the statutory

                rate of one and one-half times Plaintiff’s regular rate for all

                hours worked in excess of forty (40) hours per work week,

                as provided by the FLSA; and

             (c) Defendant failed to maintain proper time records as

                mandated by the FLSA.

      47.   Prior to violating the FLSA, Defendant did not consult with an

attorney to evaluate whether Plaintiff’s actual job duties and pay structure

rendered him exempt from recovering payment for all overtime worked under

the FLSA.

      48.   Prior to violating the FLSA, Defendant did not consult with the DOL

to evaluate whether Plaintiff’s actual job duties and pay structure rendered him

exempt from recovering payment for all overtime worked under the FLSA.

      49.   Prior to violating the FLSA, Defendant did not consult with an

accountant to evaluate whether Plaintiff’s actual job duties and pay structure

rendered him exempt from recovering payment for all overtime worked under



                                        9
Case 2:21-cv-00255-JES-NPM Document 1 Filed 03/25/21 Page 10 of 15 PageID 10




the FLSA.

       50.    Based on the allegations above, Plaintiff is entitled to liquidated

damages, as Defendant has no objective or subjective good faith belief that its pay

practices followed in compliance with the FLSA.

       51.    Plaintiff has retained the law firm of RICHARD CELLER LEGAL,

P.A. to represent him in the litigation and has agreed to pay the firm a reasonable

fee for its services.

                              COUNT I
       VIOLATION OF 29 U.S.C. § 207 OVERTIME COMPENSATION

       52.    Plaintiff realleges and incorporates all allegations contained within

Paragraphs 1 through 12, 14 through 31, and 45 through 51, of the Complaint as if

fully set forth herein:

       53.    Plaintiff is entitled to be paid time-and-one-half his regular rate of

pay for each hour worked in excess of forty (40) per work week.

       54.    During Plaintiff’s employment with Defendant, Plaintiff regularly

worked overtime hours, but was not paid full and proper time-and-one-half

compensation for all hours worked.

       55.    Plaintiff was not an exempt employee as defined by the FLSA,

regardless of Defendant’s subjective beliefs or misclassification.


                                        10
Case 2:21-cv-00255-JES-NPM Document 1 Filed 03/25/21 Page 11 of 15 PageID 11




       56.    As a result of Defendant’s intentional, willful, and unlawful acts in

refusing to pay Plaintiff time and one half him regular rate of pay for each hour

worked in excess of forty (40) per work week in one or more work weeks, Plaintiff

has suffered damages plus incurring reasonable attorneys’ fees and costs.

       57.    As a result of Defendant’s willful violation of the FLSA, Plaintiff is

entitled to liquidated damages.

      WHEREFORE, Plaintiff respectfully requests that judgment be entered in

him favor against Defendant, and that this Court:

             a.    Declare, pursuant to the FLSA, that the acts and practices

                   complained of herein are in violation of the maximum hour

                   provisions of the FLSA;

             b.    Award Plaintiff overtime compensation in the amount due to

                   him for time worked in excess of forty (40) hours per work

                   week;

             c.    Award Plaintiff liquidated damages in an amount equal to the

                   overtime award;

             d.    Award Plaintiff reasonable attorneys’ fees and costs and

                   expenses of the litigation pursuant to 29 U.S.C. §216(b);



                                        11
Case 2:21-cv-00255-JES-NPM Document 1 Filed 03/25/21 Page 12 of 15 PageID 12




            e.     Award Plaintiff pre-judgment interest; and

            f.     Order any other and further relief that this Court deems just
                   and proper.

                         COUNT II
    UNLAWFUL RETALIATION IN VIOLATION OF 29 U.S.C. § 215(a)(3)

      58.    Plaintiff realleges and incorporates all allegations contained within

Paragraphs 1 through 12, 14 through 33, 35, 39, 40, and 42 through 51, of the

Complaint as if fully set forth herein:

      59.    Plaintiff objected to Defendant’s illegal pay practices throughout his

employment and, specifically, in January 2019, objected to violations of the FLSA.

      60.    On January 31, 2020, Defendant illegally terminated Plaintiff from

his employment in violation of 29 U.S.C. § 215(a)(3).

      61.    Plaintiff was terminated for no other reason than his objections to

Defendant’s illegal pay practices.

      62.    As a result of Defendant’s intentional, willful, and unlawful actions,

Plaintiff has suffered damages, including but not limited to lost wages, lost

benefits, lost employment status, as well as humiliation, pain and suffering, and

other monetary and non-monetary losses.

      63.    The retaliatory firing provision of the FLSA states that “it shall be



                                          12
Case 2:21-cv-00255-JES-NPM Document 1 Filed 03/25/21 Page 13 of 15 PageID 13




unlawful for any person ... to discharge or in any other manner discriminate

against an employee because such employee has filed any complaint ... under or

related to this [Act].” 29 U.S.C. § 215(a)(3).

       64.   In EEOC v. White and Son Enterprises, 881 F.2d 1006, 1011 (11th Cir.

1989), the Court held that “Congress sought to secure compliance with the

substantive provisions of the labor statute by having ‘employees seeking to

vindicate rights claimed to have been denied,’ and lodge complaints or supply

information to officials regarding allegedly substandard employment practices

and conditions. The anti-retaliation provision of the FLSA was designed to

prevent fear of economic retaliation by an employer against an employee who

chose to voice such a grievance.” (citing to Mitchell v. Robert DeMario Jewelry, Inc.,

361 U.S. 288, 292 (1960)).

      WHEREFORE, Plaintiff respectfully requests that judgment be entered in

his favor against Defendant:

                a. Declaring, pursuant to 29 U.S.C. §215(a)(3), that the acts and

                practices complained of herein are in violation of the FLSA;

                b. Awarding Plaintiff lost/back wages since the date of his

                termination;



                                         13
Case 2:21-cv-00255-JES-NPM Document 1 Filed 03/25/21 Page 14 of 15 PageID 14




                c. Awarding Plaintiff liquidated damages in an amount equal to

                the back wages award;

                d. Awarding Plaintiff reasonable attorney’s fees and costs and

                expenses of the litigation pursuant to 29 U.S.C. §216(b);

                e. Awarding Plaintiff pre-judgment interest;

                f. Ordering any other further relief the Court deems just and

                proper.

                        COUNT III
    UNLAWFUL RETALIATION IN VIOLATION OF Fla. Stat. §448.102(3)

      65.    Plaintiff realleges and incorporates all allegations contained within

Paragraphs 1 through 51, of the Complaint as if fully set forth herein.

      66.    On January 31, 2020, Defendant illegally terminated Plaintiff from his

employment in violation of Section 448.102 (3), Florida Statutes.

      67.    Plaintiff’s employment was terminated for no reason other than

Plaintiff objecting to illegal activity, or what he reasonably believed to be illegal

activity in violation of Section 448.102(3), Florida Statutes.

      68.    Plaintiff objected to a violation of a law, or what he reasonably believed

to be a violation of law, and was terminated as a direct result of same, which

constitutes a violation of the FWA.


                                          14
Case 2:21-cv-00255-JES-NPM Document 1 Filed 03/25/21 Page 15 of 15 PageID 15




       69.       As a result of Defendant’s intentional, willful and unlawful actions,

Plaintiff has suffered damages, including but not limited to lost wages, lost benefits,

lost employment status, as well as humiliation, pain and suffering and other

monetary and non-monetary losses.

      WHEREFORE, Plaintiff requests a judgment in his favor and against

Defendant for his actual and compensatory damages, including, but not limited to,

front pay, back pay, and emotional distress damages, as well as his costs and

attorneys’ fees, declaratory and injunctive relief and such other relief deemed proper

by this Court.

                                   JURY DEMAND

             Plaintiff demands trial by jury on all issues so triable as a matter of

right by jury.

      Dated this 25th day of March 2021.
                                                Respectfully submitted,

                                                /s/ Alexander T. Harne
                                                Alexander T. Harne, Esq.
                                                Florida Bar No. 126932
                                                RICHARD CELLER LEGAL, P.A.
                                                10368 West State Road 84, Suite 103
                                                Davie, Florida 33324
                                                Telephone: (866) 344-9243
                                                Facsimile: (954) 337-2771
                                                aharne@floridaovertimelawyer.com


                                           15
